Opinion by
Judge Lindsay :
We are of the opinion that the instructions in this case were as favorable to the appellant as he had the right to demand.
Under the same the jury were bound to find for him the value of his horse unless it was killed by the appellees in repelling an assault made upon them by him, which could not have been successfully repelled by the use of less force than was resorted to by them.
Appellant had no right to'vindictive damages in any state of case. The evidence shows clearly that if he did not provoke, he willingly and eagerly engaged in the combat.
The verdict is not so flagrantly against the weight of the evidence as to authorize the interference of this court.
Judgment affirmed.